               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 RONNIE L. FAMOUS,

                       Plaintiff,
                                                      Case No. 20-CV-243-JPS-JPS
 v.

 JOHN DOE OFFICERS 1-4, and
 CAPTAIN DOE JULSON,                                                 ORDER

                       Defendants.


       Plaintiff Ronnie L. Famous, a prisoner proceeding in this matter pro

se, filed a complaint alleging that Defendants violated his constitutional

rights. (Docket #1). This matter comes before the court on Plaintiff’s petition

to proceed without prepayment of the filing fee (in forma pauperis). (Docket

#2). Plaintiff has been assessed and has paid an initial partial filing fee of

$2.31. 28 U.S.C. § 1915(b).

       The court shall screen complaints brought by prisoners seeking relief

against a governmental entity or an officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint or portion

thereof if the prisoner has raised claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b).

       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900

(7th Cir. 1997). The court may, therefore, dismiss a claim as frivolous where




  Case 2:20-cv-00243-JPS Filed 07/08/20 Page 1 of 10 Document 8
it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations

“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual


                           Page 2 of 10
  Case 2:20-cv-00243-JPS Filed 07/08/20 Page 2 of 10 Document 8
allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

          To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N.

Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446

U.S. 635, 640 (1980). The court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

          Plaintiff, who is now at the Wisconsin Recourse Center, was

incarcerated at Columbia Correctional Institution (“Columbia”) when the

alleged events took place. (Docket #1 at 2). Defendants John Doe Officers 1–

4 are correctional officers at Columbia and Defendant Doe Julson is a

captain there (collectively, “Defendants”). Id. at 2–3. Plaintiff alleges that

Defendants waged a “campaign of harassment” against Plaintiff, which

included: serving contaminated food and cold food; withholding blood

pressure medication; making Plaintiff sleep on a concrete bed without a

mattress, clothing, blanket, or sheets in a cold cell; losing or throwing away

legal papers; opening legal mail; and returning or not mailing legal mail. Id.

at 3–4.

          Specifically, on November 18, 2019, Plaintiff yelled at Sergeant Carl

Kim when she returned mail to him that he had given to prison officials for

mailing to the court. Id. at 4. Defendant Julson was called and came to

Plaintiff’s cell with the four John Doe officer defendants. Id. Plaintiff yelled


                           Page 3 of 10
  Case 2:20-cv-00243-JPS Filed 07/08/20 Page 3 of 10 Document 8
at Defendants and refused to place his hands out to be handcuffed. Id.

Defendants returned to his cell in riot gear with gas masks and ordered

Plaintiff to come to the door and submit to restraints; Plaintiff refused. Id.

at 5. After his refusal, Defendants sprayed Plaintiff with OC “pepper” spray

numerous times. Id. After being sprayed, Plaintiff’s body began to burn and

he could hardly breathe. Id. Plaintiff stopped resisting the officers and

obeyed their orders from that point on. Id. Defendants ordered Plaintiff to

get on his knees and crawl backwards to the door to be handcuffed. Id.

Plaintiff complied and had to crawl through pepper spray on the floor,

which caused his hands and knees to burn. Id. Once at the door, Plaintiff

was handcuffed tightly, causing poor circulation, pain, cuts, and bruises. Id.

at 5–6.

          Defendants had Plaintiff crawl into the hallway and placed a spit

mask on his face. Id. at 6. The spit mask made it hard for Plaintiff to breathe,

so he asked Defendant Julson to loosen and adjust the straps. Id. at 6–7.

Defendant Julson refused, and told Plaintiff that he was going to make sure

that Plaintiff spent a long time in the segregation unit. Id. at 7. Defendants

improperly placed Plaintiff in a restraint chair crookedly and strapped him

in extremely tightly, then banged the chair into the door frames on the way

to the segregation unit, causing Plaintiff back pain. Id. at 6.

          When they arrived at the segregation unit, Plaintiff asked Defendant

Julson if he could take a shower and see the nurse because he was in pain

and was having problems breathing. Id. at 8. Defendant Julson refused to

let Plaintiff see the nurse, and refused to allow Plaintiff to take a

decontamination shower to clean himself of the pepper spray. Id. at 7.

Instead, Defendants rinsed Plaintiff’s face for a few seconds, but the short

rinse did not make a difference because he was still wearing the spit mask.


                           Page 4 of 10
  Case 2:20-cv-00243-JPS Filed 07/08/20 Page 4 of 10 Document 8
Id. at 8. Defendant Julson ordered the four John Doe officer defendants to

push Plaintiff against the wall and forcefully cut his clothing off. Id. at 7.

Defendants forced Plaintiff to walk wearing nothing but a towel around his

waist to humiliate him in front of the other prisoners, who were yelling and

clapping. Id. at 7–8.

       Plaintiff was put into a cell with nothing but a smock to wear. Id. at

8. Further, Plaintiff had to sleep in the cold cell on a concrete bed with no

mattress, additional clothing, blankets, bedding, or towels. Id. at 9. Sleeping

on the bare concrete bed hurt Plaintiff’s back and hipbone. Id. The cell did

not have a washcloth, soap, toilet paper, or running water. Id. Additionally,

Plaintiff was forced to ask another prisoner to write to the nurse to get

medical help, because Defendants refused to give Plaintiff a pencil and

health services slip. Id.

       Plaintiff seeks to proceed against Defendants on a claim of excessive

force. The Eighth Amendment prohibits the “unnecessary and wanton

infliction of pain” on prisoners. Outlaw v. Newkirk, 259 F.3d 833, 837 (7th

Cir. 2001). When a correctional officer is accused of using excessive force,

the core inquiry is “whether force was applied in a good-faith effort to

maintain or restore discipline, or maliciously and sadistically to cause

harm.” Hudson v. McMillian, 503 U.S. 1, 7 (1992); Santiago v. Walls, 599 F.3d

749, 757 (7th Cir. 2010). Several factors are relevant to this determination,

including the need for force, the amount applied, the threat the officer

reasonably perceived, the effort made to temper the severity of the force

used, and the extent of the injury caused to the prisoner. Hudson, 503 U.S.

at 7; Fillmore v. Page, 358 F.3d 496, 504 (7th Cir. 2004). While it appears that

Defendants’ use of pepper spray was meant to force compliance by

Plaintiff, Plaintiff alleges that he was compliant after he was sprayed. If this


                           Page 5 of 10
  Case 2:20-cv-00243-JPS Filed 07/08/20 Page 5 of 10 Document 8
is true, then the other uses of force—the lack of shower to wash off the

pepper spray, improperly strapping Plaintiff into a restraint chair and

banging him against door frames—were excessive.

       Additionally, Plaintiff seeks to proceed on an Eighth Amendment

conditions of confinement claim. Prisoners have a right to certain

necessities of life such as “adequate food, clothing, shelter, and medical

care.” Farmer v. Brennan, 511 U.S. 825, 832 (1994). They are also entitled to

“sanitation[] and hygienic materials.” Myers v. Ind. Dep’t of Corr., 655 F.

App’x 500, 503 (7th Cir. 2016). Plaintiff’s allegations suggest that the state

of his segregation unit cell—a cold cell with no mattress, blankets, clothing

beyond a smock, running water, and access to the nurse—violated his right

to humane conditions of confinement.

       Plaintiff also seeks proceed against Defendants for failing to provide

adequate medical care. The Eighth Amendment secures an inmate’s right

to medical care. Prison officials violate this right when they “display

deliberate indifference to serious medical needs of prisoners.” Greeno v.

Daley, 414 F.3d 645, 652 (7th Cir. 2005) (quotation omitted). Deliberate

indifference claims contain both an objective and a subjective component:

the inmate “must first establish that his medical condition is objectively,

‘sufficiently serious,’; and second, that prison officials acted with a

‘sufficiently culpable state of mind,’—i.e., that they both knew of and

disregarded an excessive risk to inmate health.” Lewis v. McLean, 864 F.3d

556, 562–63 (7th Cir. 2017) (quoting Farmer v. Brennan, 511 U.S. 825, 834

(1994) (internal citations omitted)). The saturation of pepper spray on

Plaintiff’s skin could be a serious medical need, though it is not clear

whether that is true for Plaintiff in this instance. Plaintiff’s allegations that

he asked Defendants to let him take a decontamination shower, that he


                           Page 6 of 10
  Case 2:20-cv-00243-JPS Filed 07/08/20 Page 6 of 10 Document 8
wanted to see the nurse, and that they did not allow him to see the nurse or

provide him with materials to request the nurse for an extended period

adequately suggest deliberate indifference to his medical condition.

       Finally, Plaintiff asks to proceed on negligence claims. “[I]n

Wisconsin, an inmate has a claim against a prison employee who

negligently fails to obtain medical attention for the inmate and that failure

causes the inmate to sustain a serious illness or injury.” Brownelli v.

McCaughtry, 514 N.W.2d 48, 50–51 (Wis. 1994). Additionally, the

Restatement notes that, “[o]ne who is required by law to take or who

voluntarily takes the custody of another under circumstances such as to

deprive the other of his normal opportunities for protection . . .[owes] a

duty to the other.” Restatement (Second) of Torts § 314A(4) (discussing the

duty of a jailer); Taylor v. Wausau Underwriters Ins. Co., 423 F. Supp. 2d 882,

898–99 (E.D. Wis. 2006) (evaluating a wrongful death claim and noting that

“[c]ounty corrections officers clearly had a duty to protect [the inmate] from

threats to his safety by virtue of the fact that he was in their custody.”).

Plaintiff has stated a claim of negligence against all Defendants for failing

to promptly seek medical attention.

       In light of the low bar applied at the screening stage, the Court finds

that Plaintiff’s allegations state claims for excessive force, unconstitutional

conditions of confinement, deliberate indifference, and negligence against

the Defendants. Perhaps not all of these Defendants are truly responsible

for the issues, or perhaps they did address his concerns in some manner,

but those facts are not present in the complaint. The Court will, therefore,

allow Plaintiff to proceed against all Defendants at this time.

       Defendants may move to dismiss the negligence claims if Plaintiff

did not comply with Wisconsin’s notice of pleading statute. Wis. Stat. §


                           Page 7 of 10
  Case 2:20-cv-00243-JPS Filed 07/08/20 Page 7 of 10 Document 8
893.82(3). Additionally, Plaintiff should identify the four John Doe officers

and the full name of Defendant Julson as soon as he is able to do so. The

Court further notes that Plaintiff may not proceed against any of the

Defendants in their official capacities, as all of his claims relate solely to

their individual conduct. Miller v. Smith, 220 F.3d 491, 494 (7th Cir. 2000).

       In sum, the Court finds that Plaintiff may proceed on the following

claims pursuant to 28 U.S.C. § 1915A(b):

       Claim One: Use of excessive force against Plaintiff, in violation of

the Eighth Amendment, by all Defendants on November 18, 2019;

       Claim Two: Conditions of confinement, in violation of the Eighth

Amendment, by all Defendants on November 18, 2019;

       Claim Three: Deliberate indifference to Plaintiff’s serious medical

needs, namely his need for medical attention after being sprayed with OC

“pepper” spray, in violation of the Eighth Amendment, by all Defendants

on November 18, 2019; and

       Claim Four: Negligence by all Defendants on November 18, 2019.

       The Court has enclosed with this Order guides prepared by court

staff to address common questions that arise in cases filed by prisoners.

These guides are entitled “Answers to Prisoner Litigants’ Common

Questions” and “Answers to Pro Se Litigants’ Common Questions.” They

contain information that Plaintiff may find useful in prosecuting his case.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (in forma pauperis) (Docket #2) be and the same

is hereby GRANTED;

       IT IS FURTHER ORDERED that pursuant to an informal service

agreement between the Wisconsin Department of Justice and this Court,


                           Page 8 of 10
  Case 2:20-cv-00243-JPS Filed 07/08/20 Page 8 of 10 Document 8
copies of Plaintiff’s complaint and this Order are being electronically sent

today to the Wisconsin Department of Justice for service on Defendants;

       IT IS FURTHER ORDERED that, pursuant to the informal service

agreement between the Wisconsin Department of Justice and this Court,

Defendants shall file a responsive pleading to the complaint within sixty

(60) days of receiving electronic notice of this Order;

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the balance of the

filing fee, $347.69, by collecting monthly payments from Plaintiff’s prison

trust account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this action. If Plaintiff is transferred to

another institution, county, state, or federal, the transferring institution

shall forward a copy of this Order along with Plaintiff’s remaining balance

to the receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined;

       IT IS FURTHER ORDERED that the Clerk’s Office mail Plaintiff a

copy of the guides entitled “Answers to Prisoner Litigants’ Common

Questions” and “Answers to Pro Se Litigants’ Common Questions,” along

with this order; and

       IT IS FURTHER ORDERED that Plaintiff shall submit all

correspondence and legal material to:




                           Page 9 of 10
  Case 2:20-cv-00243-JPS Filed 07/08/20 Page 9 of 10 Document 8
                         Office of the Clerk
                         United States District Court
                         Eastern District of Wisconsin
                         362 United States Courthouse
                         517 E. Wisconsin Avenue
                         Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S

CHAMBERS. It will only delay the processing of the matter. As each filing

will be electronically scanned and entered on the docket upon receipt by

the clerk, Plaintiff need not mail copies to Defendants. Defendants will be

served electronically through the Court’s electronic case filing system.

Plaintiff should also retain a personal copy of each document filed with the

court.
         Plaintiff is further advised that failure to make a timely
submission may result in the dismissal of this case for failure to
prosecute. In addition, the parties must notify the Clerk of Court of any
change of address. Plaintiff is reminded that it is his responsibility to
promptly notify the Court if he is released from custody or transferred
to a different institution. Plaintiff’s failure to keep the Court advised of
his whereabouts may result in the dismissal of this case without further
notice.
         Dated at Milwaukee, Wisconsin, this 8th day of July, 2020.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                          Page 10 of 10
 Case 2:20-cv-00243-JPS Filed 07/08/20 Page 10 of 10 Document 8
